   Case 1:19-cv-02578-TFH Document 18-13 Filed 11/13/20 Page 1 of 3




                    UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF COLUMBIA


ELECTRONIC FRONTIER
FOUNDATION,

                Plaintiff,

          v.                        Civil Action No. 19-2578 (TFH)

UNITED STATES DEPARTMENT
OF HOMELAND SECURITY,

                Defendant.




                               ICE

                             Exhibit 6
       Case 1:19-cv-02578-TFH Document 18-13 Filed 11/13/20 Page 2 of 3
                                                                U.S. Department of Homeland Security
                                                                500 12th St. SW; STOP 5009
                                                                Washington, DC 20536-5009




May 24, 2019

MICHAEL ROSENBLOOM
ELECTRONIC FRONTIER FOUNDATION
815 EDDY STREET
SAN FRANCISCO, CA 94109

RE: 2019-ICAP-00338, 2019-ICFO-21210

Dear Mr. Rosenbloom:

This is in response to your letter, dated April 18, 2019, and received by U.S. Immigration and
Customs Enforcement (ICE) on April 26, 2019, appealing the adverse determination of your
Freedom of Information Act (FOIA) request by the ICE FOIA Office. Your original FOIA request,
dated November 5, 2018, sought records including: policies, procedures, and training material
pertaining to use of GPS tracking devices of vehicles crossing the border.

By letter dated March 11, 2019, ICE FOIA advised that a search of the ICE Office of Homeland
Security Investigations (HSI) was conducted. HSI is the office within ICE most likely to have
responsive records, should they exist. Based upon the information you provided, three-pages of
responsive records were located. These pages were withheld in full pursuant to FOIA Exemption
7(E). You have appealed the adequacy of the search as well as the withholding applied to these
records.

Adequacy of the Search

Upon a complete review of the administrative record and the search documentation, which led to
the determination on your FOIA request, the search was adequate in all respects and was
reasonably calculated to uncover all relevant documents. Therefore, ICE affirms the adequacy of
the search conducted on your FOIA request.

Withholding

ICE has applied FOIA Exemption 7(E) to information compiled for law enforcement purposes,
such as investigative techniques and procedures, which are not well known to the public and that,
if disclosed, could reasonably be expected to risk circumvention of the law. Exemption (b)(7)(E)
was applied to these pages because they described methods and techniques special agents may
employ in using the GPS tracking devices. This section provides law enforcement techniques
and/or procedures for law enforcement investigations or prosecutions, here, authority to use GPS
tracking devices, or disclose guidelines for law enforcement investigations or prosecutions used
by special agents, which could reasonably be expected to risk circumvention of the law.
Disclosure of these techniques and practices could assist those people seeking to violate or
        Case 1:19-cv-02578-TFH Document 18-13 Filed 11/13/20 Page 3 of 3
Michael Rosenbloom
2019-ICAP-00338, 2019-ICFO-21210
Page 2 of 2

circumvent the law by taking proactive steps to counter operational and investigative actions taken
by ICE during enforcement operations. Further, how law enforcement officers approach and
address certain situations, including techniques and procedures, are not commonly known. The
disclosure of this information serves no public benefit and would not assist the public in
understanding how the agency is carrying out its statutory responsibilities.

Upon a complete review of the information withheld by ICE, it is determined that the withholding
of this information was proper in all respects, and the information is exempt from disclosure under
the applicable provisions of 5 U.S.C. § 552 cited above.

This decision is the final action of ICE concerning your FOIA request. Inasmuch as you consider
this to be a denial of your appeal, you may obtain judicial review of this decision pursuant to the
provisions of 5 U.S.C. § 552(a)(4)(B) in the United States District Court in the district in which
you reside or have a principal place of business, or in which the agency records are situated, or in
the District of Columbia.

The Office of Government Information Services (OGIS) also mediates disputes between FOIA
requesters and Federal agencies as a non-exclusive alternative to litigation. If you wish to contact
OGIS, you may email them at ogis@nara.gov or call 1-877-684-6448.

Should you have any questions regarding this appeal, please contact ICE at ice-foia@dhs.gov. In
the subject line of the email please include the word “appeal,” your appeal number, which is 2019-
ICAP-00338, and the FOIA case number, which is 2019-ICFO-21210.


                                                     Sincerely,



                                                     Shiraz Panthaky
                                                     Chief
                                                     Government Information Law Division
                                                     ICE Office of the Principal Legal Advisor
                                                     U.S. Department of Homeland Security




                                                                         www.ice.gov
